                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 2/26/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :            1:19-cr-00451-GHW-2
                                                               :
 SHAWN DAWKINS,                                                :                 ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On February 3, 2020, the Court set a deadline of February 24, 2020 for the parties to submit

motions in limine and other pretrial materials as described in Rule 6 of the Court’s Individual Rules of

Practice in Criminal Cases. Dkt No. 34. That deadline has passed. Accordingly, the parties are

directed to submit any motions in limine; the other pretrial materials described in Rule 6 of the

Court’s Individual Rules of Practice in Criminal Cases; a proposed brief description of the case, to

be read to the venire; and a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements forthwith and in any

event no later than Monday, March 2, 2020. The parties are reminded that failure to comply with

Court-ordered deadlines may result in the imposition of sanctions.

         SO ORDERED.

Dated: February 26, 2020
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
